 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Shimon Moalem,                                        Case No.: 2:18-cv-01223-JAD-NJK

 4              Plaintiff                                   Order granting defendant’s motion to
                                                            dismiss for failure to state a claim and
 5 v.                                                        granting plaintiff leave to amend his
                                                                           complaint
 6 FedEX Ground Package System, Inc.
                                                                         [ECF No. 14]
 7              Defendant

 8             Shimon Moalem sues FedEX Ground Package System, claiming that it failed to timely

 9 deliver goods and equipment that he shipped to himself in New York for use in a trade show and

10 that he consequentely incurred losses in excess of $86,000.1 Acting pro se, Moalem asserts state-

11 law claims for breach of contract, breach of the implied covenant of good faith and fair dealing,

12 and loss of business opportunities.2 FedEX moves to dismiss these claims, arguing that they are

13 preempted by the Carmack Amendment, 49 U.S.C. § 14706, to the Interstate Commerce Act.3

14 Because Moalem’s contract claim stems from the parties’ shipping agreement,4 and “[i]t is well

15 settled that the Carmack Amendment is the exclusive cause of action for interstate-shipping

16 contract claims alleging . . . delay, loss, failure to deliver[,] or damage to property,”5 I dismiss

17 this claim as preempted. I similiarily dismiss his implied-convenant and lost-business-

18 opportunities claims because the amendment also “constitutes a complete defense to common

19

20
     1
21       ECF No. 10 at 2–3 (first amended complaint).
     2
         Id. at 4–7.
22   3
         ECF No. 14.
23   4
         See ECF No. 10 at 4.
     5
         Hall v. N. Am. Van Lines, Inc, 476 F.3d 683, 688 (9th Cir. 2007).
 1 law claims alleging all manner of harms.”6 And although Moalem argues that his state-law

 2 claims somehow fulfill the Carmack Amendment’s “intended purpose,”7 it is clear that the

 3 damages he alleges that FedEX caused him can be addressed only through a claim brought under

 4 the amendment.8 I therefore dismiss Moalem’s first amended complaint but grant him leave to

 5 amend so that he may, if he chooses, pursue a Carmack Amendment claim against FedEX.9

 6 Accordingly,

 7             IT IS HEREBY ORDERED that FedEX’s motion to dismiss [ECF No. 14] is

 8 GRANTED. Moalem’s claims are dismissed, and he may file an amended complaint within

 9 20 days of this order. Failure to timely file an amended complaint will result in closure of this

10 case.

11             Dated: January 28, 2019

12                                                             _________________________________
                                                               U.S. District Judge Jennifer A. Dorsey
13

14

15

16

17

18

19

20
     6
         Id. at 689 (upholding dismissal of state-law fraud and conversion claims).
21   7
         ECF No. 16 at 8 (response to motion to dismiss).
22   8
      See Hall, 476 F.3d at 688–89; see also, e.g., Hunter v. United Van Lines, 746 F.2d 635 (9th Cir.
     1984) (addressing a claim brought under the Carmack Amendment).
23   9
       Because I hold that all of Moalem’s state-law claims are preempted, I do not reach FedEX’s
     alternative argument that he failed to allege an element of his lost-business-opportunity claim.

                                                       2
